 1   entitled to confidential treatment under the applicable legal principles. The parties
 2   further acknowledge, as set forth in Section 12.3, below, this Stipulated Protective
 3   Order does not entitle them to file confidential information under seal; Civil Local
 4   Rule 79-5 sets forth the procedures that must be followed and the standards applied
 5   when a party seeks permission to file material under seal.
 6              B. GOOD CAUSE STATEMENT
 7          The parties are competitors. This action is likely to involve trade secrets and
 8   customer and pricing lists for which special protection from public disclosure and
 9   from use for any purpose other than prosecution of this action is warranted. Such con-
10   fidential and proprietary materials and information consist of, among other things,
11   confidential business or financial information, information regarding confidential
12   business practices, or commercial information (including information implicating pri-
13   vacy rights of third parties), information otherwise generally unavailable to the pub-
14   lic, or which may be privileged or otherwise protected from disclosure under state or
15   federal statutes, court rules, case decisions, or common law. To expedite the flow of
16   information, to facilitate the prompt resolution of disputes over confidentiality of dis-
17   covery materials, to adequately protect information the parties may keep confidential,
18   to ensure that the parties are permitted reasonable necessary uses of such material to
19   prepare for and in the conduct of trial, to address their handling at the end of the liti-
20   gation, and serve the ends of justice, a protective order for such information is justi-
21   fied. It is the intent of the parties that information will not be designated as confiden-
22   tial for tactical reasons and that nothing be so designated without a good faith belief it
23   has been maintained in a confidential, non-public manner, and there is good cause
24   why it should not be part of the public record.
25          The parties acknowledge the data privacy and security requirements of Health
26   Insurance Portability and Accountability Act of 1996 and regulations promulgated
27

28
                                                              Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                  2          Case No.: 2:19-cv-06202-JAK (SKx)
 1   under the act ("HIPAA") prevent them from exchanging evidence constituting or dis-
 2   closing a patient’s medical records, insurance or billing information.
 3   2.   DEFINITIONS
 4               2.1   Action: This pending lawsuit, Ventura Orthopedics Medical Group,
 5   Inc., v Stephan Joseph Sweet, et al., No. 2:19-cv-06202-JAK (SKx).
 6               2.2   Challenging Party: A Party or Non-Party that challenges the desig-
 7   nation of information or items under this Order.
 8               2.3   “CONFIDENTIAL” Information or Items: Information (regard-
 9   less of how it is generated, stored or maintained) or tangible things that qualify for
10   protection under Federal Rule of Civil Procedure 26(c), and as specified above in the
11   Good Cause Statement.
12              2.4    “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” Information
13   or Items: Extremely sensitive “Confidential Information or Items,” disclosure of
14   which to another Party or Non-Party would create a substantial risk of serious harm
15   that could not be avoided by less restrictive means.
16               2.5   Counsel: Outside Counsel of Record (and their support staff).
17               2.6   Designating Party: A Party or Non-Party that designates information
18   or items it produces in disclosures or in responses to discovery as “CONFIDEN-
19   TIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES ONLY.”
20               2.7   Disclosure or Discovery Material: All items or information, regard-
21   less of the medium or manner in which it is generated, stored, or maintained (includ-
22   ing testimony, transcripts, and tangible things), that are produced or generated in dis-
23   closures or responses to discovery.
24              2.8    Expert: A person with specialized knowledge or experience in a mat-
25   ter pertinent to the litigation retained by a Party or its counsel to serve as an expert
26   witness or as a consultant in this Action.
27

28
                                                              Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                  3          Case No.: 2:19-cv-06202-JAK (SKx)
 1               2.9   Non-Party: Any natural person, partnership, corporation, associa-
 2   tion, or other legal entity not named as a Party to this action.
 3               2.10 Outside Counsel of Record: Attorneys who are not employees of a
 4   party to this Action but are retained to represent or advise a party to this Action and
 5   have appeared on behalf of that party or are affiliated with a law firm which has ap-
 6   peared on behalf of that party, and includes support staff.
 7               2.11 Party: Any party to this Action, including all of its officers, direc-
 8   tors, employees, consultants, retained experts, and Outside Counsel of Record (and
 9   their support staffs).
10               2.12 Producing Party: A Party or Non-Party that produces Disclosure or
11   Discovery Material in this Action.
12              2.13 Professional Vendors: Persons or entities that provide litigation sup-
13   port services (e.g., photocopying, videotaping, translating, preparing exhibits or
14   demonstrations, and organizing, storing, or retrieving data in any form or medium)
15   and their employees and subcontractors.
16              2.14 Protected Material: any Disclosure or Discovery Material desig-
17   nated as “CONFIDENTIAL” or “CONFIDENTIAL—ATTORNEYS’ EYES
18   ONLY.”
19              2.15 Receiving Party: A Party that receives Disclosure or Discovery Ma-
20   terial from a Producing Party.
21   3.   SCOPE
22          The protections conferred by this Stipulation and Order cover not only Pro-
23   tected Material (as defined above), but also (1) any information copied or extracted
24   from Protected Material; (2) all copies, excerpts, summaries, or compilations of Pro-
25   tected Material; and (3) any testimony, conversations, or presentations by Parties or
26   their Counsel that might reveal Protected Material.
27

28
                                                              Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                  4          Case No.: 2:19-cv-06202-JAK (SKx)
 1            Any use of Protected Material at trial shall be governed by the orders of the
 2   trial judge. This Order does not govern the use of Protected Material at trial.
 3   4.   DURATION
 4            Even after final disposition of this litigation, the confidentiality obligations im-
 5   posed by this Order shall remain in effect until a Designating Party agrees otherwise
 6   in writing or a court order otherwise directs. Final disposition shall be deemed to be
 7   the later of (1) dismissal of all claims and defenses, with or without prejudice; and (2)
 8   final judgment after the completion and exhaustion of all appeals, rehearings, re-
 9   mands, trials, or reviews, including the time limits for filing any motions or applica-
10   tions for extension of time under applicable law.
11   5.   DESIGNATING PROTECTED MATERIAL
12                5.1   Exercise of Restraint and Care in Designating Material for Pro-
13   tection. Each Party or Non-Party that designates information or items for protection
14   under this Order must take care to limit any such designation to specific material that
15   qualifies under the appropriate standards. The Designating Party must designate for
16   protection only those parts of material, documents, items, or oral or written communi-
17   cations that qualify so other portions of the material, documents, items, or communi-
18   cations for which protection is not warranted are not swept unjustifiably within the
19   ambit of this Order.
20            Mass, indiscriminate, or routinized designations are prohibited. Designations
21   shown to be clearly unjustified or that have been made for an improper purpose (e.g.,
22   to unnecessarily encumber the case development process or to impose unnecessary
23   expenses and burdens on other parties) may expose the Designating Party to sanc-
24   tions.
25            If it comes to a Designating Party’s attention that information or items it desig-
26   nated for protection do not qualify for protection, that Designating Party must
27   promptly notify all other Parties it is withdrawing the inapplicable designation.
28
                                                                Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                    5          Case No.: 2:19-cv-06202-JAK (SKx)
 1               5.2   Manner and Timing of Designations. Except as otherwise provided
 2   in this Order (see, e.g., second paragraph of section 5.2(a) below), or as otherwise
 3   stipulated or ordered, Disclosure or Discovery Material that qualifies for protection
 4   under this Order must be clearly so designated before the material is disclosed or pro-
 5   duced.
 6          Designation in conformity with this Order requires:
 7              (a) for information in documentary form (e.g., paper or electronic docu-
 8   ments, but excluding transcripts of depositions or other pretrial or trial proceedings),
 9   that the Producing Party affix at a minimum, the legend “CONFIDENTIAL” (“CON-
10   FIDENTIAL legend”) or “CONFIDENTIAL– ATTORNEYS’ EYES ONLY”
11   (“CONFIDENTIAL– ATTORNEYS’ EYES ONLY legend”) to each page that con-
12   tains protected material. If only a portion or portions of the material on a page quali-
13   fies for protection, the Producing Party also must clearly identify the protected por-
14   tion(s) (e.g., by making appropriate markings in the margins).
15          A Party or Non-Party that provides original documents for inspection need not
16   designate them for protection until after the inspecting Party has indicated which doc-
17   uments it would like copied and produced. During the inspection and before the des-
18   ignation, the material provided for inspection shall be deemed “CONFIDENTIAL—
19   ATTORNEYS’ EYES ONLY.” After the inspecting Party has identified the docu-
20   ments it wants copied and produced, the Producing Party must determine which doc-
21   uments, or portions thereof, qualify for protection under this Order. Then, before pro-
22   ducing the specified documents, the Producing Party must affix the “CONFIDEN-
23   TIAL” or “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” legend to each page
24   that contains Protected Material. If only a portion or portions of the material on a
25   page qualifies for protection, the Producing Party also must clearly identify the pro-
26   tected portion(s) (e.g., by making appropriate markings in the margins).
27

28
                                                             Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                 6          Case No.: 2:19-cv-06202-JAK (SKx)
 1           (b) for testimony in depositions, that the Designating Party identify the Disclo-
 2   sure or Discovery Material on the record, before the close of the deposition all pro-
 3   tected testimony. When it is impractical to identify separately each portion of testi-
 4   mony that is entitled to protection, and when it appears that substantial portions of the
 5   testimony may qualify for protection, the Party or nonparty that sponsors, offers, or
 6   gives the testimony or that claims confidentiality may invoke on the record (before
 7   the deposition is concluded) a right to have up to 20 days to identify the specific por-
 8   tions of the testimony as to which protection is sought and to specify the level of pro-
 9   tection being asserted (“CONFIDENTIAL” or “CONFIDENTIAL--ATTORNEYS’
10   EYES ONLY”). Only those portions that are appropriately designated for protection
11   within the 20 days shall be covered by the provisions of this Stipulated Protective Or-
12   der.
13           (c) for information produced in some form other than documentary and for any
14   other tangible items, that the Producing Party affix in a prominent place on the exte-
15   rior of the container or containers in which the information is stored the legends
16   “CONFIDENTIAL” or “CONFIDENTIAL– ATTORNEYS’ EYES ONLY.” If only
17   a portion or portions of the information warrants protection, the Producing Party, to
18   the extent practicable, shall identify the protected portion(s).
19               5.3   Inadvertent Failures to Designate. If timely corrected, an inadvert-
20   ent failure to designate qualified information or items does not, standing alone, waive
21   the Designating Party’s right to secure protection under this Order for such material.
22   Upon timely correction of a designation, the Receiving Party must make reasonable
23   efforts to assure that the material is treated under this Order.
24   6.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
25               6.1   Timing of Challenges. Any Party or Non-Party may challenge a des-
26   ignation of confidentiality at any time consistent with the Court’s Scheduling Order.
27

28
                                                              Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                  7          Case No.: 2:19-cv-06202-JAK (SKx)
 1               6.2   Meet and Confer. The Challenging Party shall initiate the dispute
 2   resolution process under Local Rule 37.1 et seq.
 3               6.3   The burden of persuasion in any such challenge proceeding shall be
 4   on the Designating Party. Frivolous challenges, and those made for an improper pur-
 5   pose (e.g., to harass or impose unnecessary expenses and burdens on other parties)
 6   may expose the Challenging Party to sanctions. Unless the Designating Party has
 7   waived or withdrawn the confidentiality designation, all parties shall continue to af-
 8   ford the material in question the level of protection to which it is entitled under the
 9   Producing Party’s designation until the Court rules on the challenge.
10   7.   ACCESS TO AND USE OF PROTECTED MATERIAL
11               7.1 Basic Principles. A Receiving Party may use Protected Material dis-
12   closed or produced by another Party or by a Non-Party in this Action only for prose-
13   cuting, defending, or attempting to settle. Such Protected Material may be disclosed
14   only to the categories of persons and under the conditions described in this Order.
15   When the Action has been terminated, a Receiving Party must comply with section
16   13 below (FINAL DISPOSITION).
17          Protected Material must be stored and maintained by a Receiving Party at a lo-
18   cation and in a secure matter that ensures access is limited to the persons authorized
19   under this Order.
20               7.2   Disclosure of “CONFIDENTIAL” Information or Items. Unless
21   otherwise ordered by the court or permitted in writing by the Designating Party, a Re-
22   ceiving Party may disclose any information or item designated “CONFIDENTIAL”
23   only to:
24              (a) the Receiving Party’s Outside Counsel of Record , and employees of the
25   Outside Counsel of Record to whom it is reasonably necessary to disclose the infor-
26   mation for this Action;
27

28
                                                             Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                  8         Case No.: 2:19-cv-06202-JAK (SKx)
 1              (b) the officers, directors, and employees (including House Counsel) of the
 2   Receiving Party to whom disclosure is reasonably necessary for this Action;
 3              (c) Experts (as defined in this Order) of the Receiving Party to whom dis-
 4   closure is reasonably necessary for this Action and who have signed the “Acknowl-
 5   edgment and Agreement to Be Bound” (Exhibit A);
 6              (d) the court and its personnel;
 7              (e) court reporters and their staff;
 8              (f) professional jury or trial consultants, mock jurors, and Professional Ven-
 9   dors to whom disclosure is reasonably necessary for this Action and who have signed
10   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
11              (g) the author or recipient of a document containing the information or a
12   custodian or other person who is shown, in written or oral evidence, or foundation
13   laid in deposition testimony, to have otherwise possessed or known the information;
14              (h) during their depositions, witnesses and attorneys for witnesses in the
15   Action to whom disclosure is reasonably necessary, provided: (1) the deposing party
16   requests that the witness sign the form attached as Exhibit A; and (2) the witness and
17   his or her attorney may not keep any confidential information unless they sign the
18   “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise
19   agreed by the Designating Party or ordered by the court. Pages of transcribed deposi-
20   tion testimony or exhibits to depositions that reveal Protected Material may be sepa-
21   rately bound by the court reporter and may not be disclosed to anyone except as per-
22   mitted under this Stipulated Protective Order; and
23              (i) any mediator or settlement officer, and their supporting personnel, mutu-
24   ally agreed upon by the parties engaged in settlement discussions.
25               7.2   Disclosure of “CONFIDENTIAL–ATTORNEYS’ EYES ONLY ”
26   Information or Items. Unless otherwise ordered by the court or permitted in writing
27

28
                                                             Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                       9    Case No.: 2:19-cv-06202-JAK (SKx)
 1   by the Designating Party, a Receiving Party may disclose any information or item
 2   designated “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” only to:
 3              (a) the Receiving Party’s Outside Counsel of Record , and employees of the
 4   Outside Counsel of Record to whom it is reasonably necessary to disclose the infor-
 5   mation for this Action;
 6              (b) Experts (as defined in this Order) of the Receiving Party to whom dis-
 7   closure is reasonably necessary for this Action and who have signed the “Acknowl-
 8   edgment and Agreement to Be Bound” (Exhibit A); provided, however, that before a
 9   Receiving Party may disclose, directly or indirectly, any information designated
10   “CONFIDENTIAL-ATTORNEYS’ EYES ONLY,” the Receiving Party must email
11   written notice to the Designating Party’s outside counsel of record the following in-
12   formation regarding such Expert or consultant: (i) an Executed Exhibit A; (ii) confir-
13   mation that the Expert or consultant has been advised in writing that his or her disclo-
14   sure of information designated “CONFIDENTIAL-ATTORNEYS’ EYES ONLY” to
15   the Receiving Party is prohibited; and (iii) the outside Expert or consultant’s current
16   curriculum vitae or other description setting forth the person’s name, office address,
17   present employer with job title and job description, a list of any medical providers for
18   which the expert or consultant undertook consulting activities in the last three years,
19   any relationship to any of the Parties, and a brief job history for the past five years;
20              (c) the court and its personnel;
21              (d) court reporters and their staff;
22              (e) professional jury or trial consultants, mock jurors, and Professional Ven-
23   dors to whom disclosure is reasonably necessary for this Action and who have signed
24   the “Acknowledgment and Agreement to Be Bound” (Exhibit A);
25              (f) the author or recipient of a document containing the information or a
26   custodian or other person who is shown, in written or oral evidence, or foundation
27   laid in deposition testimony, to have otherwise possessed or known the information;
28
                                                              Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                   10        Case No.: 2:19-cv-06202-JAK (SKx)
 1              (g) during their depositions, witnesses and attorneys for witnesses in the
 2   Action to whom disclosure is reasonably necessary, provided: (1) no Party or Non-
 3   Party objects to the proposed disclosure to the witness or attorney for the witness; (2)
 4   the deposing party requests that the witness sign the form attached as Exhibit A; (3)
 5   prior to any disclosure, the deposing party consults with the Designating Party and
 6   counsel participating in the deposition in order to determine whether a Party or Non-
 7   Party objects to the disclosure; and (4) the witness and his or her attorney may not
 8   keep any confidential information unless they sign the “Acknowledgment and Agree-
 9   ment to Be Bound” (Exhibit A), unless otherwise agreed by the Designating Party or
10   ordered by the court. Pages of transcribed deposition testimony or exhibits to deposi-
11   tions that reveal Protected Material may be separately bound by the court reporter and
12   may not be disclosed to anyone except as permitted under this Stipulated Protective
13   Order; and
14              (h) any mediator or settlement officer, and their supporting personnel, mu-
15   tually agreed upon by the parties engaged in settlement discussions.
16   8.   PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED
17        IN OTHER LITIGATION
18          If a Party is served with a subpoena or a court order issued in other litigation
19   that compels disclosure of any information or items designated as “CONFIDEN-
20   TIAL” or CONFIDENTIAL–ATTORNEYS’ EYES ONLY,” that Party must:
21              (a) promptly notify in writing the Designating Party. Such notification shall
22   include a copy of the subpoena or court order;
23              (b) promptly notify in writing the party who caused the subpoena or order to
24   issue in the other litigation that some or the material covered by the subpoena or or-
25   der is subject to this Protective Order. Such notification shall include a copy of this
26   Stipulated Protective Order; and
27

28
                                                             Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                 11         Case No.: 2:19-cv-06202-JAK (SKx)
 1              (c) cooperate regarding all reasonable procedures sought to be pursued by
 2   the Designating Party whose Protected Material may be affected.
 3          If the Designating Party timely seeks a protective order, the Party served with
 4   the subpoena or court order shall produce no information designated as “CONFI-
 5   DENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES ONLY” before a determi-
 6   nation by the court from which the subpoena or order issued, unless the Party has ob-
 7   tained the Designating Party’s permission. The Designating Party shall bear the bur-
 8   den and expense of seeking protection in that court of its confidential material and
 9   nothing in these provisions should be construed as authorizing or encouraging a Re-
10   ceiving Party in this Action to disobey a lawful directive from another court.
11   9.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRO-
12        DUCED IN THIS LITIGATION
13              (a) The terms of this Order apply to information produced by a Non-Party
14   and designated as “CONFIDENTIAL” or “CONFIDENTIAL–ATTORNEYS’ EYES
15   ONLY.” Such information produced by Non-Parties in this litigation is protected by
16   the remedies and relief provided by this Order. Nothing in these provisions should be
17   construed as prohibiting a Non-Party from seeking additional protections.
18              (b) If a valid discovery request requires a Party to produce a Non-Party’s
19   confidential information in its possession, and the Party is subject to an agreement
20   with the Non-Party not to produce the Non-Party’s confidential information, then the
21   Party shall:
22                  (1) Promptly notify in writing the Requesting Party and the Non-Party
23   that some or the information requested is subject to a confidentiality agreement with a
24   Non-Party;
25                  (2) Promptly provide the Non-Party with a copy of this Stipulated Pro-
26   tective Order , the discovery request(s), and a reasonably specific description of the
27   information requested; and
28
                                                             Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                12          Case No.: 2:19-cv-06202-JAK (SKx)
 1                 (3) Make the information requested available for inspection by the Non-
 2   Party, if requested.
 3              (c) If the Non-Party fails to seek a protective order from this court within 14
 4   days of receiving the notice and accompanying information, the Receiving Party may
 5   produce the Non-Party’s confidential information responsive to the discovery request.
 6   If the Non-Party timely seeks a protective order, the Receiving Party shall produce no
 7   information in its possession or control subject to the confidentiality agreement with
 8   the Non-Party before a determination by the court. Absent a court order to the con-
 9   trary, the Non-Party shall bear the burden and expense of seeking protection in this
10   court of its Protected Material.
11   10. UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
12          If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed
13   Protected Material to any person or in any circumstance not authorized under this
14   Stipulated Protective Order, the Receiving Party must immediately (a) notify in writ-
15   ing the Designating Party of the unauthorized disclosures, (b) use its best efforts to
16   retrieve all unauthorized copies of the Protected Material, (c) inform the person or
17   persons to whom unauthorized disclosures were made of this Order, and (d) request
18   such person or persons to execute the “Acknowledgment and Agreement to Be
19   Bound” that is attached as Exhibit A.
20   11. INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE
21        PROTECTED MATERIAL
22          When a Producing Party gives notice to Receiving Parties that certain inadvert-
23   ently produced material is subject to a claim of privilege or other protection, the obli-
24   gations of the Receiving Parties are those set forth in Federal Rule of Civil Procedure
25   26(b)(5)(B). This provision is not intended to modify whatever procedure may be es-
26   tablished in an e-discovery order that provides for production without prior privilege
27   review. Under Federal Rule of Evidence 502(d) and (e), insofar as the parties agree
28
                                                             Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                 13         Case No.: 2:19-cv-06202-JAK (SKx)
 1   on the effect of disclosure of a communication or information covered by the attor-
 2   ney-client privilege or work product protection, the parties may incorporate their
 3   agreement in the stipulated protective order submitted.
 4   12. MISCELLANEOUS
 5              12.1 Right to Further Relief. Nothing in this Order abridges the right of any
 6   person to seek its modification by the Court.
 7              12.2 Right to Assert Other Objections. By stipulating to the entry of this
 8   Protective Order no Party waives any right it otherwise would have to object to dis-
 9   closing or producing any information or item on any ground not addressed in this
10   Stipulated Protective Order. Similarly, no Party waives any right to object on any
11   ground to use in evidence of the material covered by this Protective Order.
12              12.3 Filing Protected Material. A Party that seeks to file under seal any Pro-
13   tected Material must comply with Civil Local Rule 79-5. Protected Material may only
14   be filed under seal under a court order authorizing sealing the specific Protected Ma-
15   terial. If a Party's request to file Protected Material under seal is denied by the court,
16   then the Receiving Party may file the information in the public record unless other-
17   wise instructed by the court.
18   13. FINAL DISPOSITION
19          After the final disposition, as defined in paragraph 4, within 60 days of a writ-
20   ten request by the Designating Party, each Receiving Party must return all Protected
21   Material to the Producing Party or destroy such material. As used in this subdivision,
22   “all Protected Material” includes all copies, abstracts, compilations, summaries, and
23   any other format reproducing or capturing the Protected Material. Whether the Pro-
24   tected Material is returned or destroyed, the Receiving Party must submit a written
25   certification to the Producing Party (and, if not the same person or entity, to the Des-
26   ignating Party) by the 60 day deadline that (1) identifies (by category, where appro-
27

28
                                                              Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                  14         Case No.: 2:19-cv-06202-JAK (SKx)
 1   priate) all the Protected Material returned or destroyed and (2) affirms that the Re-
 2   ceiving Party has retained no copies, abstracts, compilations, summaries or any other
 3   format reproducing or capturing the Protected Material. Notwithstanding this provi-
 4   sion, Counsel may retain an archival copy of all pleadings, motion papers, trial, depo-
 5   sition, and hearing transcripts, legal memoranda, correspondence, deposition and trial
 6   exhibits, expert reports, attorney work product, and consultant and expert work prod-
 7   uct, even if such materials contain Protected Material. Any such archival copies that
 8   contain or constitute Protected Material remain subject to this Protective Order in
 9   Section 4 (DURATION).
10   14.    Any violation of this Order may be punished by any appropriate measures in-
11   cluding, without limitation, contempt proceedings or monetary sanctions.
12   IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
13

     November 13, 2019                           /s/ Michael D. Harris
14
                                                 Michael D. Harris
15                                               SoCal IP Law Group LLP
                                                 Attorneys for Defendants Stephan Joseph
16
                                                 Sweet and Stephan Sweet, M.D., Inc.
17
            Under Local Rule 5-4.3.4, Michael Harris attests that the following signatory
18    concurs in the filing’s content and has authorized the filing.
19   November 13, 2019                            /s/ K. Andrew Kent
                                                  K. Andrew Kent
20                                                Rincon Venture Law Group
21                                                Attorneys for Plaintiff Ventura Orthope-
                                                  dics Medical Group, Inc.
22
     For good cause shown, it is SO ORDERED.
23
        November 14 2019
     _______________,
24                                               Honorable Steve Kim
                                                 United States Magistrate Judge
25

26

27

28
                                                            Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                15         Case No.: 2:19-cv-06202-JAK (SKx)
 1                                         EXHIBIT A
 2              ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
 3

 4   I , _____________________________ [print or type full name], of
 5   _________________ [print or type full address], declare under penalty of perjury I
 6   have read in its entirety and understand the Stipulated Protective Order issued by the
 7   United States District Court for the Central District of California on [date] with Ven-
 8   tura Orthopedics Medical Group, Inc., v Stephan Joseph Sweet, et al., No. 2:19-cv-
 9   06202-JAK (SKx). I agree to comply with and to be bound by this Stipulated Protec-
10   tive Order, and I understand and acknowledge that failure to so comply could expose
11   me to sanctions and punishment in the nature of contempt. I solemnly promise I will
12   not disclose any information or item subject to this Stipulated Protective Order to any
13   person or entity except in strict compliance with this Order.
14   I further agree to submit to the jurisdiction of the United States District Court for the
15   Central District of California to enforce the terms of this Stipulated Protective Order,
16   even if such enforcement proceedings occur after termination. I appoint
17   __________________________ [print or type full name] of
18   _______________________________________ [print or type full address and tele-
19   phone number] as my California agent for service of process in connection with this
20   action or any proceedings related to enforcement of this Stipulated Protective Order.
21

22   Date: ______________________________________
23   City and State where sworn and signed: _________________________________
24   Printed name: _______________________________
25   Signature: __________________________________
26

27

28
                                                             Ventura Orthopedics v. Sweet, et al.
     Stipulated Protective Order                 16         Case No.: 2:19-cv-06202-JAK (SKx)
